Title: Jonathan Elliot to James Madison, 11 November 1826
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    City of Washington,
                                
                                Nov. 11th. 1826.
                            
                        
                        Having undertaken the compilation and publication of the Debates and Proceedings of several of the State
                            Conventions, on the adoption of the Federal Constitution as agreed to, in Sept. 1787, it has occurred to me that a
                            supplementary volume, containing as much authentic matter as can be conveniently collected, relating to the discussions on
                            Federal Convention (of which you were a member, and the only survivor, I believe except the hon Rufus King) would form by
                            far the most gratifying and acceptable portion of such an undertaking. On the authority of the Preface to Yates’ Minutes
                            it is there stated that you possess "Memorandums of the Controversies, which have arisen in debating the merits of the
                            Constitution, and that you intend to publish them". Now the chief object of this letter is respectfully to solicit the
                            publication of those memorandums, either in a distinct shape, or as an additional volume to precede or follow the one in
                            the press to be printed in a very handsome manner, and without any expense or risk, on your part. For a copy of a brief
                            prospectus of my present work, I beg leave to refer you to the National Intelligencer & Journal of the seventh
                            instant. In relation to my ablity to execute the proposition herewith, I probably possess some claims to
                            your confidence, which I otherwise would not have a right to ask, when I state that for eleven years I was the editor of
                            the late Washington Gazette, resided at the seat of government for upwards of fifteen years past, and have spent the
                            greater part of my life in literary and political Studies. If my proposition to publish your memorandums meets your idea,
                            I should be glad to repair forthwith to your residence to confer fully on the subject, more especially as it would be
                            quite convenient, having, in a week or two, to visit Fredericksburgh & its vicinity on the business of my late
                            Gazette. I remain very respectfully Sir yr. obt. servt.
                        
                            
                                Jonathan Elliot
                            
                        
                    